Citation Nr: 0117593	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  98-14 204	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio




THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
herniated discs at L4-5 and L5-S1.




ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1986 to April 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, wherein the veteran was granted service 
connection for herniated discs and a zero (non-compensable) 
evaluation was assigned.

This matter was previously before the Board in August 2000 at 
which time it was remanded in order to afford him a travel 
board hearing that was requested in his substantive appeal.  
The Board notes that prior to the date of the scheduled 
hearing, the veteran withdrew his request for a travel board 
hearing in June 2001.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been received by the RO.

2.  During the period from April 27, 1996 to September 25, 
1998, the veteran's herniated discs at L4-5 and L5-S1 were 
manifested by moderate symptoms to include radiating pain, 
tingling, and some limitation of motion.

3.  Beginning on September 26, 1998, the veteran's herniated 
discs at L4-5 and L5-S1 was manifested by severe symptoms to 
include radiating pain, limitation of motion, and painful 
motion. 





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
have not been met for the period from April 27, 1996 to 
September 25, 1998.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5293 
(2000). 

2.  The criteria for an evaluation of 40 percent, and no 
more, beginning September 26, 1998 have been met. .  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.21, 4.71a, Diagnostic Code 5293.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice through 
correspondence, the rating decisions, and the statement of 
the case as to the specific type of evidence needed to 
substantiate his claim and no additional medical records have 
been identified.  Additionally, the directive in the Board 
remand was complied with and the findings from the VA 
examinations have been associated with the claims file.


Factual Background

Service medical records show the veteran had numerous 
complaints of low back pain and X-ray evidence revealed disc 
herniations at L4-5 and L5-S1.

The veteran's application for service connection was received 
in May 1996 and he underwent a VA examination that same 
month.  At that time he complained of back pain upon waking 
and difficulty getting out of bed, but noted some improvement 
by mid-day.  He also complained of radiating pain and 
tingling in both buttocks, more so on the right.  He had no 
symptom in his lower extremities and denied any bowel or 
bladder incontinence.  On examination of the lumbosacral 
spine there was some left paraspinal spasm and no tenderness 
to palpation was noted.  The lumbosacral spine had forward 
flexion to 90 degrees, backward extension to 20 degrees, left 
and right lateral flexion was 30 degrees, and rotation to the 
left and right was 25 degrees.  The veteran had good strength 
in his lower extremities; however, deep tendon reflexes were 
diminished with the left being 1+ and the right being 0 to 
1+.  He had good sensation to pinprick and vibration, and he 
was able to heel and toe walk satisfactorily.  X-rays of the 
lumbosacral spine revealed marked degenerative disc disease 
with narrowing of the disc space located between L5 and S1.  
As part of the VA examination he underwent an 
electromyography (EMG) in June 1996, the results of which 
were normal.

Treatment records dated in July 1996 from the Wright 
Patterson Air Force Base Medical Center reveal complaints of 
low back pain.

An October 1997 rating decision granted service connection 
for disc herniations at L4-5 and L5-S1 and a zero (non-
compensable) evaluation was assigned based on his failure to 
appear for an August 1997 VA examination.

The veteran underwent another VA examination in September 
1998 at which time he complained of increasing pain and 
tightness in the low back area, particularly after standing 
four or more hours.  He indicated that pain radiated into his 
right leg to approximately the distal one-third of the right 
thigh.  The veteran also stated that he could only sleep with 
knees bent while laying on his left or right side.  He was 
unable to go to work up to twice a month due to pain.  He 
took Tylenol and Motrin for pain and did not report bladder 
or bowel symptoms.  On examination his gait was normal and he 
stood fully erect.  The standing lumbar lordosis was at 18 
degrees, forward flexion of the spine was to within three or 
four inches of the floor.  He flattened his lumbar lordosis 
to zero degrees.  He had pain on forward bending from the 
point where his hands passed his knees to within four inches 
to the floor.  He had pain when he raised back up, and put 
his hand on the examination table to help raise back up.  
Backward bending increased the lumbar lordosis to 32 degrees.  
Rotation of the spine, right and left, was approximately 40 
degrees, and right bending was18 degrees and left bending was 
20 degrees.  The veteran did not demonstrate any difficulty 
with heel toe walking.  He was able to walk 5-6 steps on 
tiptoes and 5-6 steps on heels with toes off the floor.  Pain 
was evident with straight leg raising in the sitting 
position.  Straight leg raising while reclined on the 
examination table showed evidence of pain by the veteran's 
slight grimace and by his statement that he had pain at 70 
degrees with the knee straight.  Bowstring test was positive 
at 70 degrees as well.  Strength was 5/5 for both extension 
and flexion in both knees.  Flexion tendon reflexes were 1+ 
and equal bilaterally.  The spine was in good alignment in 
both standing and sitting positions.  He had some tenderness 
along the L5-S1 level with firm pressure and some tenderness 
was along the right sciatic distribution, particularly at the 
sciatic notch.  There was no sacroiliac area tenderness.  
Results of the EMG study were normal.  X-rays revealed 
changes of spondylosis at L5-S1, with marked narrowing of the 
intervertebral disc space at that level.  The remaining disc 
spaces appeared normal and the pedicles were all intact.

A December 1998 rating decision increased evaluation of the 
veteran's service-connected disc herniation to 20 percent.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

However, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings. Fenderson 
v. West, 12 Vet. App 119 (1999).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The veteran's herniated discs at L4-5 and L5-S1 have been 
evaluated as 20 percent disabling pursuant to Diagnostic Code 
5293, intervertebral disc syndrome.  Under this Code, 
moderate intervertebral disc syndrome with recurring attacks 
is evaluated at 20 percent.  Severe intervertebral disc 
syndrome with recurring attacks and little intermittent 
relief is evaluated at 40 percent.  Pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief, warrants a 60 percent 
evaluation.38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).

The Board notes that VA has determined that intervertebral 
disc syndrome involves loss of range of motion.  VAOGCPREC 
36-97.  Thus, evaluation of the veteran's herniated disc 
disability must include consideration of any additional 
functional loss he may have sustained by virtue of other 
factors as described in 38 C.F.R. § 4.40 and 4.45.  DeLuca v. 
Brown, 8 Vet. Vet. 202, 206 (1995).  Such factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.  A finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

Furthermore, inasmuch as this is an appeal of an initial 
evaluation, the Board must consider the appropriateness of 
applying separate evaluations for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App 119 
(1999).

In the present case, the findings from the May 1996 VA 
examination indicate that the veteran's disability more 
nearly approximates the criteria for a 20 percent evaluation.  
Although the report shows the veteran had some radiating pain 
and slight to moderate limitation of motion in his back, he 
also indicated that the pain improved by mid-day.  In 
addition, the results of his June 1996 EMG were normal.  The 
examination report indicates there was some left paraspinal 
spasm, consistent with the symptoms listed for a 20 percent 
rating.  However, functional loss due to pain and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint were not evidence in the May 1996 
examination report.  DeLuca v. Brown, 8 Vet.App. 202, 206 
(1995). 

Beginning in September 1998, the Board finds that that the 
veteran's service connected herniated discs at L4-5 and L5-S1 
more nearly approximates the criteria for a 40 percent 
evaluation.  The veteran's herniated disc disability is 
manifested by radiating pain, limitation of motion, and 
painful motion.  In both the May 1996 and September 1998 VA 
examination reports the veteran complained of radiating pain, 
which was to the buttocks in 1996 and accompanied by 
tingling, and to the distal one-third of the right thigh in 
1998.  His back demonstrated some moderate limitation of 
motion in 1996, specifically in the backward extension, which 
was to 20 degrees.  During his 1998 VA examination the 
veteran had pain on forward bending from the point where his 
hands passed his knees to within four inches of the floor.  
In addition, the veteran exhibited pain when he raised 
himself up from the bent position and was only able to 
accomplish this by using the examination table for support.  
Straight leg raising while in a reclined position showed pain 
at 70 degrees with a straight knee, which was evidenced by a 
grimace and a statement to that effect.  The bowstring test 
also indicated pain at 70 degrees.  Both examinations showed 
diminished tendon reflexes with the right and left being 
essentially 1+.  


A 60 percent evaluation is not warranted because the 
veteran's back did not exhibit the requisite symptomatology.  
He was noted to have good strength in his lower extremities 
and was able to heel walk and walk on his toes without any 
difficulty during both VA examinations.  
Furthermore, there is enough evidence in the September 1998 
VA examination report to suggest that the veteran's 
disability worsened since 1996.  He indicated during his 
September 1998 examination that he had increased pain and 
tightening in his back.  In addition, his report of 
excruciating pain coupled with increased painful motion, 
particularly with forward bending, and difficulty in 
straightening up from that position without assistance are 
all manifestations of increased disability.  These findings, 
which were not evidence in the May 1996 examination report, 
are sufficient to warrant a higher evaluation under DeLuca. 
DeLuca v. Brown, 8 Vet. Vet. 202, 206 (1995).

Based on the foregoing, the preponderance of the evidence is 
against an evaluation in excess of 20 percent prior to 
September 26, 1998, the date of the veteran's most recent VA 
examination.   The foregoing does, however, show that the 
evidence favors an evaluation of 40 percent, and no more, for 
the veteran's herniated discs at L4-5 and L5-S1 beginning 
September 26. 1998, and to this extend the claim is granted.


ORDER

An evaluation in excess of 20 percent for herniated discs at 
L4-5 and L5-S1 during the period from April 27, 1996 to 
September 25, 1998 is not warranted.  To this extent the 
appeal is denied.

An evaluation of 40 percent, and no more, for herniated discs 
at L4-5 and L5-S1 is warranted from September 26, 1998, is 
granted.  To this extent the appeal is allowed, subject to 
the controlling criteria applicable to the payment of 
monetary benefits.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

